Citation Nr: 1010242	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  

2.  Entitlement to an initial compensable rating for 
residuals of a fractured right ring finger.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus. 

5.  Entitlement to service connection for a right thumb 
disability. 

6.  Entitlement to service connection for degenerative 
disease of the left thumb.

7.  Entitlement to service connection for residuals of a 
jammed left ring finger.

8.  Entitlement to service connection for a disability of the 
right elbow, to include right ulnar neuropathy.  

9.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1976 to March 
1982.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003, February 2004, and 
November 2004 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, granted service connection for 
tension headaches and residuals of a fractured ring finger 
with initial noncompensable ratings assigned effective July 
30, 2003, and May 27, 2004, respectively, and denied service 
connection for the other disabilities listed above.    

In a January 2009 letter, the Veteran stated that he had 
recently moved to Germany. Accordingly, jurisdiction over the 
claims folder was transferred to the RO in Pittsburgh, 
Pennsylvania.  

A December 2005 rating decision awarded an increased rating 
of 30 percent for the Veteran's headaches and recharacterized 
the disability as migraine headaches, effective July 30, 
2003, the original date of service connection.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased evaluation for migraine headaches remains before 
the Board.

The Veteran's December 2005 substantive appeal included a 
request for a hearing before the Board at the local RO.  The 
hearing was scheduled for February 2009, but in January 2009 
the Veteran requested that his hearing be rescheduled as he 
had moved to Germany and would be unable to attend.  The 
hearing was rescheduled for September 2009.  In August 2009, 
the Veteran again requested that his hearing be rescheduled 
as his wife was undergoing surgery during the current hearing 
date.  The Veteran indicated that he would only be available 
for a hearing during a two week period in late October and 
early November.  In reply to the request to reschedule, the 
RO informed the Veteran in September 2009 that the only 
available dates for a hearing at the RO before the Board were 
in early October 2009 and February 2010.  No response to this 
letter was received.  Although the Veteran submitted 
additional medical evidence in support of his claim by 
facsimile along with a brief statement in October 2009, no 
mention was made of rescheduling his hearing.  Similarly, the 
January 2010 brief from the Veteran's representative does not 
mention a hearing. 

The Board finds that the Veteran has withdrawn his request 
for a hearing before the Board.  The Veteran has indicated 
that he resides overseas and is not readily available for 
such a hearing, and he did not respond to the RO's September 
2009 letter providing him dates of available hearings.  
Furthermore, no additional communication has been received 
from the Veteran or his representative regarding a hearing 
since September 2009.  Instead, the record indicates that the 
Veteran wishes to proceed with a decision in this case, and 
the Board therefore finds that his hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702(e) (2009).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has frequent headaches that are not 
completely prostrating or prolonged and are not productive of 
severe economic inadaptability.  

2.  The Veteran's residuals of a fractured right ring finger 
manifest post-traumatic enlargement of the proximal 
interphalangeal joint and some limitation of motion.  

3.  The Veteran does not have bilateral hearing loss 
disability. 

4.  The Veteran does not have bilateral tinnitus that has 
resulted in a chronic disability. 

5.  Degenerative disease of the right thumb was not present 
in service or within one year of the Veteran's discharge from 
service and is not etiologically related to service.

6.  Degenerative disease of the left thumb was not present in 
service or within one year of the Veteran's discharge from 
service and is not etiologically related to service.

7.  The Veteran does not have chronic residuals of a left 
ring finger injury.  

8.  A chronic right elbow disability, to include right ulnar 
neuropathy, was not present in active duty service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The scheduler criteria for an initial rating in excess of 
30 percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2009).

2.  The scheduler criteria for an initial compensable rating 
for residuals of a fractured right ring finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5227, 5230.

3.  A bilateral hearing loss disability was neither incurred 
in nor aggravated by active service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

4.  A bilateral tinnitus disability was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  

5.  Degenerative disease of the right thumb was not incurred 
or aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  Degenerative disease of the left thumb was not incurred 
or aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  Residuals of a jammed left ring finger were neither 
incurred in nor aggravated by active service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  

8.  A chronic right elbow disability, to include right ulnar 
neuropathy, was not incurred in nor aggravated by active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The 
United States Court of Appeals for Veterans Claims (Court) 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

Migraine Headaches

Service connection for tension headaches was granted in the 
December 2003 rating decision on appeal with an initial 
noncompensable evaluation assigned effective July 30, 2003.  
As noted above, an increased evaluation of 30 percent was 
assigned in a December 2005 rating decision, also effective 
July 30, 2005, and the disability was recharacterized as 
migraine headaches. 


The current 30 percent evaluation was assigned under 
Diagnostic Code 8100 for rating migraines.  This diagnostic 
code provides a 30 percent evaluation for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, and a maximum 
scheduler evaluation of 50 percent for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2009).

The Veteran has manifested very frequent migraine headaches 
throughout the claims period that have followed a pattern of 
worsening frequency and severity followed by treatment and 
significant improvement.  Upon VA examination in November 
2003, he reported experiencing a severe headache once every 
three months lasting for four hours.  By April 2004 the 
frequency of his headaches had progressed and were noted by 
his private physician to occur one or two times a week.  A 
July 2005 letter from a private physician indicates that the 
Veteran's headaches had been reassessed and he was now 
receiving adequate relief from medication.  He was electively 
hospitalized in May 2007 to being a Raskin protocol and his 
private doctor noted in August 2007 that he had received 
substantial improvement.  While his headaches were recurring, 
their severity was reduced compared to prior episodes.  

The Veteran again began to complain of worsening headaches, 
and another Raskin protocol was recommended in June 2008 as 
the Veteran had previously experienced long term improvement.  
The most recent treatment records dated from August 2009 
indicate that the Veteran complained of headaches occurring 
once to twice a week and was seeking additional Raskin 
treatment as it had previously rendered him symptom free for 
several months.  

Although the Veteran has manifested severe and frequent 
headaches at some points during the claims period, the Board 
cannot conclude that they have most nearly approximated 
completely prostrating and prolonged attacks.  His headaches 
have varied in severity during the claims period, and in 
April 2008, a private physician characterized the Veteran's 
headaches as incapacitating at times, but did not conclude 
that such severity was the standard.  Additionally, the 
December 2007 VA examiner characterized the Veteran's 
migraine headaches as only sometimes prostrating.  

The evidence also does not establish that the Veteran's 
headaches have been productive of severe economic 
inadaptability.  In this regard, while the Veteran did not 
work for several years during the claims period, the medical 
evidence does not show that these periods of unemployability 
were due to the service-connected headache disability; 
rather, the unemployability was attributed to a nonservice-
connected back disability.  In April 2004, the Veteran's 
private physician noted that the Veteran had been out of work 
as a mail carrier with the United States Postal Service 
(USPS) since June 2002 due to a back and shoulder injury.  
Similarly, neurological consultations at the San Antonio VA 
Medical Center (VAMC) from August 2005 to July 2006 show that 
the Veteran was receiving worker's compensation and was on 
leave from work due to a lumbar spine disability.

Additional records of private treatment from October 2007 
establish that the Veteran was working full time despite 
having complaints of migraine headaches occurring five times 
a month.  Copies of leave requests for the period between 
February and June 2008 do establish that the Veteran missed 
work for several hours on many occasions due to his migraine 
headaches, but they do not establish that these absences 
produced severe economic inadaptability.  Although the 
Veteran indicated in a November 2006 statement that he had 
submitted a request for retirement due to migraines, as noted 
above, the other evidence does not attribute the several 
extended periods of missed work as due to the service-
connected headaches; rather, the missed work was due to a 
nonservice-connected lumbar spine disability.   The Veteran 
was also characterized as totally disabled in October 2008 by 
his VA physician, however, this was found due to both his low 
back disability and migraine headaches.  

While the evidence establishes that the Veteran has 
experienced periods of very frequent migraine headaches 
during the claims period, these have only occasionally been 
completely prostrating or prolonged.  Also, while his 
migraines have had some impact on employment and economic 
adaptability during the claims period, the evidence does not 
establish that such headaches were productive of severe 
economic inadaptability.  Accordingly, the Board finds that 
throughout the claims period, the Veteran's migraine 
headaches have not most nearly approximated the criteria for 
an evaluation in excess of 30 percent.  38 C.F.R. §§ 4.7, 
4.21.

Right Ring Finger

In the November 2004 rating decision, service connection was 
granted for residuals of a fractured right finger and an 
initial noncompensable evaluation was assigned, effective May 
27, 2004, under Diagnostic Code 5230, which provides a 
maximum noncompensable rating for any limitation of motion of 
the major ring or little finger.

The Board finds that a compensable rating is not warranted 
for the Veteran's residuals of a fractured right ring finger.  
Upon VA examinations in August 2004 and December 2007 the 
Veteran reported subjective complaints such as pain, aching, 
weakness, and decreased grip strength with use, but objective 
examination of the right ring finger showed only post-
traumatic enlargement of the proximal interphalangeal joint 
and some limitation of motion.  The August 2004 VA examiner 
found that the disability had no major impact on the 
Veteran's life and the Veteran reported during the December 
2007 VA examination that he was able to engage in his 
activities of daily living and perform at work.  As 
Diagnostic Code 5230 provides for a maximum noncompensable 
evaluation for any limitation of motion, an increased rating 
is not warranted under this diagnostic code.  

Diagnostic Code 5227, pertaining to ankylosis of the ring or 
little finger, is also for consideration.  However, there 
have been no findings of ankylosis of the right ring finger 
and the maximum evaluation under this diagnostic code is the 
currently assigned noncompensable rating whether any 
ankylosis is unfavorable or favorable.  

A note following Diagnostic Code 5227 provides that in the 
case of ankylosis, consideration should be given to whether 
an evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  As noted above, there have been no 
findings of ankylosis in this case.  And, although VA is 
required to apply 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment for disabilities evaluated on the basis 
of limitation of motion, where, as here, the Veteran is in 
receipt of the maximum schedular evaluation based on 
limitation of motion and a higher rating requires ankylosis, 
these regulations are not for application.  See DeLuca, 8 
Vet. App. at 204-207; Johnston v. Brown, 10 Vet. App. 80 
(1997).

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's migraine headaches and 
residuals of a fractured right ring finger are manifested by 
symptoms such as frequent severe headaches and swelling of 
the joint and limitation of motion.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities and 
referral for consideration of extraschedular rating is not 
warranted.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic diseases, such as arthritis, are presumed to 
have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Bilateral Hearing Loss and Tinnitus

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  Concerning the claims for service connection for 
bilateral hearing loss and tinnitus, the Board finds that 
evidence of record is against a finding that there is a 
current disease or disability. 

Upon VA examination in December 2007, the Veteran reported 
the gradual incurrence of hearing loss with tinnitus 
beginning in the early 1980s.  He experienced noise exposure 
during service associated with his presence around aircraft 
as a boatswain's mate.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
25
LEFT
5
10
10
20
20

The Veteran's tinnitus, noted to occur intermittently one or 
two times a week, was considered within normal limits.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record does not show that the Veteran has current hearing 
loss as defined by VA.  While the Veteran is competent to 
report his symptoms, he lacks the medical expertise to say 
that the hearing loss meets the criteria defined in 38 C.F.R. 
§ 3.385.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Additionally, the tinnitus reported by the Veteran was 
characterized by the December 2007 VA examiner as within 
normal limits and no disability was diagnosed.  Therefore, 
the competent medical evidence of record does not establish 
the presence of a chronic disability.  

Absent competent evidence of a current disability as defined 
by VA, the Board must conclude that the preponderance of the 
evidence is against the claims, and they are denied.  
38 U.S.C.A. § 5107(b) (West 2002).

Right Thumb, Left Thumb, and Left Ring Finger

With respect to the Veteran's contentions that service 
connection is warranted for residuals of a jammed left ring 
finger, the evidence is against a finding of any current 
disability due to service.  Service records and post-service 
treatment records are negative for any findings pertaining to 
the left ring finger, and the Veteran has not provided any 
specific contentions with respect to this claimed disability.  


Upon VA examination in November 2003, the Veteran reported no 
symptoms with respect to residuals of a jammed left ring 
finger and stated there was no functional impairment from the 
condition.  X-rays showed osteoarthritis of the small joints 
of the left hand, but the examiner concluded that this was an 
incidental finding.  No diagnosis was made, and the Veteran's 
claimed residuals of a jammed left ring finger were found to 
have resolved.  

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Turning to the Veteran's claims for service connection for 
disabilities of the right and left thumbs, as noted above, 
the November 2003 VA examiner noted the presence of 
osteoarthritis in the small joints of left hand.  
Degenerative disease of the bilateral thumbs was also 
diagnosed by the Veteran's private physician based on X-ray 
results in April 2004.  The record therefore confirms the 
presence of current disabilities.  However, service records 
are negative for any documentation of an injury to either 
thumb, and the Veteran has not contended that such an injury 
occurred.  The post-service treatment records also contain no 
findings of a disability involving the thumbs until more than 
20 years after the Veteran's separation from active duty.  
Finally, there is no evidence of a nexus between the 
Veteran's claimed thumb conditions and any incident of his 
military service.  In fact, his private doctor opined in 
April 2004 that he was not sure the Veteran's current thumb 
conditions were related to any documented finger injuries 
during service.  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claims, and 
they are denied. 38 U.S.C.A. § 5107(b) (West 2002).

Right Elbow

The Veteran contends that service connection is warranted for 
a disability of the right elbow, to include right ulnar 
neuropathy, as his current disability is related to elbow 
injuries during service.  


Service treatment records show that the Veteran twice injured 
his elbow; first, in March 1977 when he slipped on a wet deck 
while carrying a box, and again in August 1979 when he fell 
down a ladder and hit his right elbow.  X-rays on both 
occasions were negative for fractures, and the Veteran was 
diagnosed with a right elbow contusion and instructed to ice 
his elbow.  His upper extremities were normal at the January 
1982 separation examination and no complaints related to the 
elbow were reported. 

The post-service medical evidence of record shows that the 
Veteran complained of right elbow pain to his private 
physician in April 2004 and was diagnosed with right radial 
and right ulnar neuropathy following nerve conduction tests 
in April and May 2004.  Upon VA examination in February 2008, 
the Veteran was diagnosed with chronic right ulnar neuropathy 
and the disability was characterized as entirely neurological 
with no orthopedic component.  The Veteran was also diagnosed 
with early bilateral carpal tunnel syndrome by another 
private physician in July 2008.  

The record therefore clearly demonstrates that the Veteran 
has a current disability.  In addition, service treatment 
records document two elbow injuries.  Two of the three 
elements necessary for service connection-a current 
disability and an in-service injury-are demonstrated.

With respect to the third element of service connection, the 
presence of a nexus between the current disability and the 
in-service injury, the Veteran has not reported a clear 
continuity of symptomatology.  The history he has provided is 
to the effect that he injured his right elbow during service 
and that his current neurological symptoms are related to 
that initial injury, but he has not complained of continuous 
symptoms since service.  The first post-service evidence of 
complaints related to the right elbow date from April 2004, 
more than 20 years after service, when the Veteran reported 
the onset of elbow pain "years ago."  He has also not 
provided a history of injury dating from service in 
connection with any of his treatment.  

Furthermore, there is no competent medical evidence of a link 
between the Veteran's current disability and active duty 
service.  Upon VA examination in February 2008 the VA 
examiner determined that it would require speculation to 
provide an opinion as to the etiology of the Veteran's ulnar 
neuropathy.  The Court has held that medical opinions that 
are speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).    Although no medical opinion was provided, the 
examiner noted the presence of a 22 year gap between the 
Veteran's in-service injuries and any further complaints of 
right elbow or right ulnar nerve issues.  

In addition, the Veteran has not provided any competent 
medical evidence in support of his claim.  The Board has 
considered the statements of the Veteran connecting his 
current right ulnar neuropathy to service, but as a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu, 2 Vet. App. at 494.  The 
Board acknowledges that the Veteran is competent to testify 
as to observable symptoms, such as elbow and right arm pain, 
but he has not reported a clear continuity of symptoms and 
his opinion as to the cause of his current disability is 
simply not competent evidence.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was more than 20 years after his separation from active duty 
service and after his claim for compensation was received.  
In addition, there is no competent medical evidence that the 
Veteran's right ulnar neuropathy or any other disability 
involving the right elbow is related to active duty service.  
In fact, the only medical opinion of record, that of the 
February 2008 VA examiner, does not provide evidence in 
support of the claim.  The Board has considered the Veteran's 
statements, but he has not reported a continuity of symptoms 
and the weight of the evidence is against a nexus between the 
current disability and active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is denied. 38 U.S.C.A. § 5107(b) 
(West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's claims for increased ratings, 
this appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regarding the claims for service connection, notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in August 2003 and June 2004 
letters.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claim in 
a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
In this case, there was a timing deficiency in that the 
letter providing notice of the Dingess elements on the claims 
were sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to the claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Board acknowledges that the Veteran has not been given VA 
examinations or medical opinions in response to all his 
claims but has determined that no such examinations or 
opinions are required.  The medical evidence of record does 
not establish the presence of current left ring finger 
disability, and, as discussed above, the November 2003 VA 
examiner specifically found that all residuals of the 
Veteran's claimed jammed left ring finger had resolved.  
Also, the record contains no competent evidence of an 
association between degenerative disease of the right and 
left thumbs and any incident of the Veteran's service.  
Therefore, examinations pertaining to these claimed 
disabilities are not required by the duty to assist. 

The Veteran has been given proper VA examinations for his 
claims for increased ratings.  With respect to the claim for 
an initial compensable rating for residuals of a fractured 
right ring finger, a September 2009 private medical record 
indicates that the Veteran was treated for a recent 
exacerbation of symptoms.  VA is obliged to afford a Veteran 
a contemporaneous examination where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).  There is no indication, however, that this September 
2009 treatment was for anything other than an acute 
exacerbation, and the Veteran has not contended that his 
disability has recently increased in severity.  Also, the 
symptoms noted in September 2009, swelling and decreased 
range of motion, are the same as those found upon VA 
examinations in August 2004 and December 2007 and do not 
indicate worsening of the disability.  Therefore, an 
additional VA examination is not required. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

An initial rating in excess of 30 percent for migraine 
headaches is denied.  

An initial compensable rating for residuals of a fractured 
right ring finger is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied. 

Service connection for a right thumb disability is denied. 

Service connection for degenerative disease of the left thumb 
is denied.

Service connection for residuals of a jammed left ring finger 
is denied.

Service connection for a disability of the right elbow, to 
include right ulnar neuropathy, is denied.  




REMAND

The Court has recently held in May 2009 that a request for a 
total disability rating due to individual employability 
resulting from service-connected disability (TDIU), whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, when entitlement to TDIU is raised during the appeal of 
a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

The record contains evidence that the Veteran's service-
connected disabilities, specifically his migraine headaches, 
have had an affect on his employment.  While the Court has 
determined that a claim for TDIU is part of the Veteran's 
claim for an increased rating currently on appeal, the RO has 
not explicitly adjudicated the entitlement to TDIU.  As 
discussed above in association with the Veteran's claim for 
an increased rating for migraine headaches, the Board 
determined that the disability was not productive of severe 
economic inadaptability.  However, the Board has not 
addressed the issue of whether all the Veteran's service-
connected disabilities combine to render him unemployable.  
The Veteran would be prejudiced if the Board were to decide 
this claim without prior adjudication by the RO.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement 
to TDIU.  If the Veteran does not meet 
the schedular criteria for a grant of 
TDIU, determine whether the case should 
be referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 38 
C.F.R. § 4.16(b).

2.  If TDIU is not granted, the AOJ 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


